REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim Interpretation: First, the examiner notes that claim 1 includes a chemical structure with parentheses. No subscript is present in regard to said parentheses. Parentheses are common in polymer chemistry to describe a chemical moiety that is repeated multiple times. As such, as to claim 1, the chemical structure in parentheses is understood to be repeated one or multiple times, but the number of times which this structure is repeated is not limited by claim 1. (However, the examiner clarifies that claim 1 is NOT drawn to a case in which the chemical structure is repeated zero times).
The number of times this structure is repeated is limited indirectly in later claims, which recite the molecular weight of the polymer. As such, the number of repeat units in, e.g. claims 23-24 and 26-27 would be the number of repeat units resulting in the recited molecular weight.
With regard to claim 22, this claim is understood to require administration of the composition of claim 1 to a subject with both a bone fracture and one of the disorders recited by claim 22. The examiner further notes that the terms “non-union” and “malunion” are terms known in the art to describe bone disorders. The examiner further notes that other of the disorders described in claim 22 are types of bone fractures, e.g. fractures at a high risk of failure. However, for the conditions that are not bone fractures, such as diabetes, claim 22 is understood to require administering the composition of claim 1 to a subject suffering from both a bone fracture and diabetes.
Close Prior Art – Nicolls and Hedlund References: As close prior art, the examiner cites Nicolls et al. (WO 2014/036414 A2) and Hedlund et al. (US Patent 5,217,998). These references were previously cited in the office action on 23 April 2020.
Nicolls et al. (hereafter referred to as Nicolls) is drawn to a nanoparticle that may comprise deferoxamine, as of Nicolls, title and abstract. Hedlund et al. (hereafter referred to as Hedlund) is drawn to a composition comprising a polysaccharide or protein having a deferoxamine moiety thereon for chelating iron or aluminum, as of Hedlund, title and abstract. In one embodiment, Hedlund teaches deferoxamine immobilized (i.e. conjugated) on hyaluronic acid, as of Hedlund, column 7, Example 2, lines 5-51. See the rejection above over the combination of Nicolls in view of Hedlund in the previous office action on 23 April 2020.
In applicant’s previous response on 15 April 2020, applicant argues that Hedlund teaches oxidized hyaluronic acid conjugated with deferoxamine. This is argued to differ from the instantly claimed invention, which recites non-oxidized hyaluronic acid conjugated with deferoxamine. In applicant’s response, pages 6-7, applicant notes that the hyaluronic acid of Nicolls has been treated with sodium perchlorate and sodium metaperiodate, which are oxidizing agents. As such, applicant argues that the structure produced by Hedlund is different from the claimed structure.
The examiner agrees. The following explanation is provided to better explain the examiner’s position.
The chemical structure in instant claim 1 has been reproduced below, with arrows added by the examiner pointing to specific functional groups on hyaluronic acid that would be oxidized in the presence of an oxidant.

    PNG
    media_image1.png
    636
    502
    media_image1.png
    Greyscale

The arrows added by the examiner are pointing to hydroxyl groups in the chemical structure of hyaluronic acid. The skilled artisan would have expected that, had the hyaluronic acid structure been oxidized, as in Hedlund, the secondary hydroxyl groups would have been oxidized to ketones, and the primary hydroxyl groups would have been oxidized to carboxylic acids. As such, the skilled artisan would have expected that the chemical structure of Hedlund would have differed from the claimed chemical structure at least at the indicated positions. Therefore, for at least this reason, the examiner agrees that the chemical structure of the composition of Hedlund differs 
Deshpande Reference and Reference Date Issues: In the prior office action on 5 November 2020, the examiner previously rejected the instant claims over Deshpande "Implantable Deferoxamine-Hyaluronic Acid Nanoparticle Promotes Angiogenesis and Accelerates Bone Regeneration." Kalamazoo College, Thesis. Fall 2015, pages i-vi and pages 1-26 (32 total sheets). This rejection has been withdrawn on the grounds that the examiner now takes the position that Deshpande was not published sufficiently early to be considered prior art. The examiner takes the following position in support of the decision to withdraw this rejection.
As an initial matter, the examiner notes the declaration submitted to the USPTO on 5 February 2021. In that declaration, declarant takes the following position.

    PNG
    media_image2.png
    329
    633
    media_image2.png
    Greyscale

In view of at least the above-reproduced text, the examiner conducted further searches related to routine business practice at Kalamazoo College. As part of such a 

A research-based SIP [senior individualized project] work in chemistry is typically done in the summer following the junior year, worked on during fall of senior year, and defended during either the winter or spring departmental symposia.

As best understood by the examiner, the Deshpande document is a senior individualized project in the chemistry department. Also, as best understood by the examiner, the term “winter” in the above-reproduced document would appear to refer to the winter quarter. According to Kalamazoo College Academic Registrar (Accessed at https://web.archive.org/web/20150905113319/https://reason.kzoo.edu/ registrar/dates/ accessed 30 October 2020, published 5 September 2015, 2 printed pages), which was previously cited on the PTO-892 mailed on 5 November 2020, the winter quarter begins in January and ends in the middle of March.
As such, the above-reproduced document would appear to indicate that, although the Deshpande document may have been completed in Fall 2015, it would have been unlikely to have been made available to the public, e.g. in an oral presentation, prior to January 2016. Additionally, the evidence from Kalamazoo College, (https://cache.kzoo.edu/handle/10920/30358 accessed 13 October 2020, originally published 14 May 2016, 4 printed page), which was cited on the PTO-892 mailed on 5 November 2020, indicates that Desphande was not published online until 14 May 2016.

The examiner further notes here that the legal standard in establishing a rejection during prosecution at the USPTO is the preponderance of evidence standard. See MPEP 706(I). The legal standard of "a preponderance of evidence" requires the evidence (in support of a rejection) to be more convincing than the evidence which is offered in opposition to it; see MPEP 2142, third to last paragraph. In this case, the evidence in support of the position that Deshpande was made available to the public prior to 17 December 2015 is significantly weaker than the evidence in opposition to the position that Deshpande was made available to the public prior to 17 December 2015. As such, the examiner has withdrawn the rejection over the Deshpande reference that was set forth in the prior office action on 5 November 2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612